 BELL CONSTRUCTION CO.Ron Simmons, d/b/a Bell Construction Co., Inc. andOperating Engineers Local Union No. 3. Case20-CA-15694November 12, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANPursuant to Section 10(c) of the National LaborRelations Act, as amended, and Section 102.48 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, the NationalLabor Relations Board issued an unpublishedOrder in the above-entitled proceeding on Decem-ber 16, 1981,' in which it adopted the findings andconclusions of the Administrative Law Judge ascontained in his Decision of October 6, 1981. TheAdministrative Law Judge's Decision, inter alia,found that Respondent violated Section 8(a)(3) and(1) of the Act by discharging Ernie Killinger forengaging in activity on behalf of the Union and or-dered Respondent to, inter alia, offer full reinstate-ment to Ernie Killinger and make him whole forany loss of earnings by payment to him of a sum ofmoney equal to the amount he normally wouldhave earned as wages from the date of his dis-charge to the date of Respondent's offer of rein-statement, less net interim earnings, plus interestthereon, computed in accordance with Boardprecedent. On May 3, 1982, the United StatesCourt of Appeals for the Ninth Circuit entered itsdecree granting the Board's application for sum-mary entry of a judgment enforcing in full theBoard's Order. The Regional Director for Region20 thereafter duly issued and served on Respondentand Respondent's attorney the backpay specifica-tion herein which sets forth the amounts of back-pay allegedly due Killinger. Respondent has failedto timely file an answer to the backpay specifica-tion, and its allegations, therefore, stand uncontro-verted.On September 7, 1982, counsel for the GeneralCounsel filed a Motion for Summary Judgment,with appendixes attached. Subsequently, on Sep-tember 10, 1982, the Board issued an Order Trans-ferring the Proceeding to the Board and a NoticeTo Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause and therefore the allega-tions of the Motion for Summary Judgment standuncontroverted.There were no exceptions filed to the Administrative Law Judge'sDecision and recommended Order.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.54(c) of the National Labor Rela-tions Board Rules and Regulations, Series, 8, asamended, provides in relevant part with respect toa backpay specification:(c) Effect of failure to answer or to plead spe-cifically and in detail to the specification.-If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion, the Board may, either with or without...notice to the respondent, find the specifi-cation to be true and enter such order as maybe appropriate.The Regional Director's backpay specificationand notice of hearing, dated May 21, 1982, wereserved on Respondent and by certified mail on Re-spondent's attorney. Respondent's answer nothaving been received, the Acting Regional Attor-ney for Region 20 on July 1, 1982, sent by certifiedmail additional copies of the backpay specificationto Respondent and Respondent's attorney, statingby cover letter that if an answer was not receivedwithin 7 days, a Motion for Summary Judgmentwould be filed with the Board. No answer to thebackpay specification had been filed as of the dateof the filing of the Motion for Summary Judgment.Respondent has not filed any response to theNotice To Show Cause.No good cause for failure to file an answerhaving been shown, in accordance with the rule setforth above, the Board deems Respondent to haveadmitted all allegations of the backpay specificationto be true and thus there are no matters in issue re-quiring a hearing. Accordingly, we grant the Gen-eral Counsel's Motion for Summary Judgment.On the basis of the backpay specification and theentire record in this case, the Board makes the fol-lowing findings of fact:We find that Ernie Killinger is entitled to bemade whole under the Board's Order and thecourt's decree by payment to him of the amountsummarized and calculated in the backpay specifi-cation; namely, by payment of a sum of $1,637.06,plus interest accrued to the date of payment, minusthe tax withholdings required by Federal and statelaws.265 NLRB No. 49407 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Ron Simmons, d/b/a Bell Construction Co., Inc.,Chico, California, its officers, agents, successors,and assigns, shall pay Ernie Killinger a sum ofS1,637.06. Interest thereon is to be computed in themanner prescribed in Isis Plumbing A Heating Co.,138 NLRB 716 (1962), and Florida Steel Corpora-tion, 231 NLRB 651 (1977), minus the tax with-holdings required by Federal and state laws.408